ADVISORY ACTION
This is in response to the Amendment After Final dated June 29, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 16-20 drawn to an invention nonelected without traverse in the reply filed on December 22, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).

Claim Rejections - 35 USC § 112
Claims 1-10 and 12-15 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-10 and 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-7, 9-13 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of JP 52-28436 (‘436), CN 102424999 (‘999) and Asada (US 

Patent No. 4,022,671).
	Regarding claim 1, WO ‘778 teaches a method for producing an aluminium component having a coloured surface, comprising the steps of: 
• anodizing the surface (= anodizing said cold rolled product) [page 8, lines 12-14] of the aluminum component (= an aluminum alloy) [page 6, lines 9-24],
• applying a layer of a colouring component by electrolysis of an electrolyte, wherein the electrolyte comprises an Sn salt and a further salt of a divalent metal (= coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, 
Ag) [page 8, lines 15-16; and page 11, lines 14-15: nickel sulphate], and 
• applying a sol/gel coating onto the layer applied electrolytically (= optionally coating the porous anodic oxide film by depositing a sol-gel precursor followed by evaporation and/or curing) [page 8, lines 23-24; and page 12, lines 8-9].
The method of WO ‘778 differs from the instant invention because WO ‘778 does not disclose wherein the layer applied electrolytically has a thickness of 6 to 11 µm.  
WO ‘778 teaches coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag (page 8, lines 15-16).
JP ‘436 teaches coloring an anodized aluminum plate by electrolytic coloring using a tin black system (page 5, lines 15-19). The thickness of the colored coating was ~9 µ (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer applied electrolytically described by WO ‘778 with wherein the layer applied electrolytically has a thickness of 6 to 11 µm 

because black colored coatings on anodized aluminum have thicknesses of ~9 µ.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 2, WO ‘778 teaches the method characterized in that the further salt is selected from salts of Ni, Co, Cu, Mn and/or Fe (= coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag) [page 8, lines 15-16; and page 11, lines 14-15: nickel sulphate].
Regarding claim 3, WO ‘778 teaches that the further salt is used in the form of a sulfate (= nickel sulphate) [page 11, line 14].
The method of WO ‘778 differs from the instant invention because WO ‘778 does not disclose the method characterized in that the Sn salt is used in the form of a sulfate.
WO ‘778 teaches coloring said porous anodic oxide film by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag (page 8, lines 15-16).
	CN ‘999 teaches an electrolytic coloring liquid comprising 10~15 g/L of SnSO4, 13~17 g/L of H2SO4, 10~20 g/L of NiSO4, 5~8 g/L of NiCl2, 1~2 g/L of tartaric acid, and 0.1~0.2 g/L of cerium sulfate (abstract; and ƿ [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘778 with the method characterized in that the Sn salt is used in the form of a sulfate because the combination of SnSO4 and NiSO4 in an electrolytic coloring liquid electrolytically colors an 

aluminum alloy oxidation film black.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose. (MPEP § 2141 and § 2144.07).
Regarding claim 4, WO ‘778 teaches that the salt of a divalent metal is NiSO4 (= nickel sulphate) [page 11, line 14].
CN ‘999 teaches the method characterized in that the Sn salt is SnSO4 (= SnSO4) and the salt of a divalent metal is NiSO4 (= NiSO4), wherein a black colour surface is obtained (= a black color) [abstract; and ƿ [0009]].
	Regarding claim 5, CN ‘999 teaches the method characterized in that the Sn salt is in a concentration of 0.1 to 15 g/I in the electrolyte (= 10~15 g/L of SnSO4) [abstract; and ƿ [0009]].
	Regarding claim 6, CN ‘999 teaches the method characterized in that the further salt is in a concentration of 2 to 200 g/l (= 10~20 g/L of NiSO4) [abstract; and ƿ [0009]].
	Regarding claim 7, the method of WO ‘778 differs from the instant invention because WO ‘778 does not disclose the method characterized in that the Sn salt and the further salt are in a ratio of 1:20 to 1:200 in the electrolyte.  
CN ‘999 teaches that the electrolytic black coloring solution consists of 10~15 g/L SnSO4 and 10~20 g/L NiSO4 (ƿ [0026]].

Asada teaches that other baths that may be employed for performing the colouring stage may contain nickel sulfate and tin (II) sulfate in relative proportions of about 2:1, together with tartaric acid in an amount of 15-30 g/l (col. 4, lines 18-21).
Considering that WO ‘778 is silent to the ratio of the Sn salt and the further salt in the electrolyte, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the ratio of the Sn salt and the further salt in the electrolyte through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness (MPEP § 2144.05).
Furthermore, it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not 
merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Allery, 220 F2d 454, 456, 105 USPQ 233, 235 

(CCPA 1955) [MPEP § 2144.05].
	Regarding claim 9, CN ‘999 teaches the method characterized in that the electrolysis is carried out at a temperature of room temperature to 22 oC (= 16~24 oC) [ƿ [0009]].
	Regarding claim 10, CN ‘999 teaches wherein applying a layer of a colouring component by electrolysis of an electrolyte is carried out with alternating voltage (= AC electrolysis) [ƿ [0009]].
	Regarding claim 12, CN ‘999 teaches the method characterized in that a black surface is produced (= for electrolytic blackening of aluminum alloy anodic oxide film) [ƿ [0019]].
	Regarding claim 13, JP ‘463 teaches the method characterized in that the layer applied electrolytically has a thickness of 6 to 10 µm (= the thickness of the colored coating was ~9 µ) [abstract].
	Regarding claim 15, CN ‘999 teaches the method characterized in that the electrolyte further comprises one or more of the following: sulfuric acid, iron(II) sulfate, sulfophthalic acid, and sulfosalicylic acid (= H2SO4) [ƿ [0009]].

II.	Claim 8 stands rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of JP 52-28436 (‘436), CN 102424999 (‘999) and Asada (US Patent No. 4,022,671) as applied to claims 1-7, 9-13 and 15 above, and further in view of Patrie et al. (US Patent No. 3,909,367).
	WO ‘778, JP ‘436, CN ‘999 and Asada are as applied above and incorporated herein.
Regarding claim 8, the method of WO ‘778 differs from the instant invention because 

WO ‘778 does not disclose the method characterized in that the electrolyte has a pH of < 1 to 2.  	
Patrie teaches that:
For the state of coloration, different baths may be used which are known for dying aluminum, each of them leading to one color, which frequently depends on the tension applied and/or on the time of application of the current. Generally, these baths are slightly acid baths with a pH ranging from 1 to 5 and containing at least one cation originating from a Fe, Co, Ni, Mn, Cr, Bi, Ag, Sb, Sn, Cu, Cd, Mo, It, Ca, Mg, V, Pub, Zn salt. For example, brown colors generally are obtained with Ni, Sn, Co; pink or red colors with Cu; yellow colors with Ag or Cd; certain blue colors with Mo. Certain colors are obtained by using certain special salts. Baths containing two cations, for example Ag, Cu, make it possible to obtain from the same bath, different colors in function of the time of application of the current and/or of the voltage applied. It is possible to operate with AC or DC. In the latter case, the object is mounted as the cathode (col. 2, lines 3-20).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte described by WO ‘778 with the method characterized in that the electrolyte has a pH of < 1 to 2 because coloring baths containing at least one cation originating from a Ni and Sn salt are slightly acid baths with a pH ranging from 1 to 5.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

III.	Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/011778 (‘778) in view of JP 52-28436 (‘436), CN 102424999 (‘999) and Asada (US Patent No. 4,022,671) as applied to claims 1-7, 9-13 and 15 above, and further in view of Kia et al. (US 

Patent Application Publication No. 2005/0056546 A1).
WO ‘778, JP ‘436, CN ‘999 and Asada are as applied above and incorporated herein.
Regarding claim 14, the method of WO ‘778 differs from the instant invention because WO ‘778 does not disclose the method further comprising the step of hot deionized-water densification before the step of applying the sol/gel coating onto the layer applied electrolytically.
WO ‘778 teaches optionally sealing said porous anodic oxide film by hydrothermal sealing, cold sealing or a combination thereof (page 8, lines 20-21).
Kia teaches that:
Hot seal process 34 comprises immersing the body in deionized water at a temperature of about 90o C. to about 100o C. Hot seal process 34, because of the porosity of the oxide, hydrates the crystalline aluminum layer, which swells the oxide to close the pores, thereby sealing the dye within. The body is then rinsed and subjected to a drying process 36 (page 4, [0040]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘778 with the method further comprising the step of hot deionized-water densification before the step of applying the sol/gel coating onto the layer applied electrolytically because WO ‘778 teaches a hydrothermal sealing, and deionized water is a water used in a hot seal process which swells the oxide to close the pores, thereby sealing the color within.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

New Considerations/ Grounds of Rejection
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1
	line 3, the word “aluminum” should be amended to the word -- aluminium -- as recited in claim 1, line 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 3, it is unclear from the claim language how “the aluminum component” is anodized if the component is the subsequent mention of the aluminum component having a coloured surface recited in the preamble of claim 1, lines 1-2, which is the product produced, and which component is not made until after the step of applying a layer of a colouring component by electrolysis as recited in claim 1, lines 4-6.
	The aluminum component is the subsequent mention of the aluminium component 

having a coloured surface recited in claim 1, lines 1-2, for the antecedent basis thereof.

Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
• Applicant states that there is no teaching, suggestion, or motivation to explicitly use a salt with oxidation state two in WO '778.
• Applicant states that the ordinary skilled person would have to select on the one hand Sn, another salt on the other hand, that is furthermore divalent. There is no indication for the ordinary skilled person in WO '778 to do so. For this, he would have to be inventive several times.
	In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	WO ‘778 teaches that coloring said porous anodic oxide film is by electrochemical deposition preferably of at least one of Zn, Ni, Sn, Co, Cu, Ag (page 8, lines 15-16). 

	One having ordinary skill in the art would have selected a further salt of a divalent metal because WO ‘778 teaches that nickel sulphate is used for the Ni in the electrolytic coloring (page 11, lines 14-15). 
	Furthermore, CN ‘999 teaches using SnSO4 and NiSO4 in the electrolytic coloring liquid for electrolytic blackening an aluminum alloy anodic oxide film (abstract; and ƿ [0009]).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	• Applicant states that furthermore, WO ‘778 only suggests the optional use of a sol-gel coating. There is no teaching, suggestion, or motivation from WO '778 as to why the sol-gel layer should be applied to the components containing the system Sn + divalent salt.
	In response, there is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 

(CCPA 1970).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

	• Applicant states that the additional use of a salt of a divalent metal in the electrolyte in addition to the Sn salt (here: Ni salt) makes it possible to achieve a sufficiently intense and 
uniform coloration even with a lower thickness electrolytically applied layer of only 8 µm, since the pores of the layer produced by anodic oxidation are thus filled much better.
• Applicant states that the use of a further salt of a divalent metal in the electrolyte thus makes it possible to reduce the layer thickness of the electrolytically applied layer into a range which is (still) uncritical for the SolGel layer to be applied later, which in the intended application will have a layer thickness of typically 1.2 µm - 5 µm, so that both optically and physically flawless components can be produced (cf. also explanations in US‘434, paras. [00011] and [0014]).
In response, it has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.
	The Applicant has a different reason for, or advantage resulting from doing what the 

prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	JP ‘436 teaches a colored coating thickness of ~9 µ (abstract).

• Applicant states that the individual features of claim 1 are not a mere stringing together of individual features independent of each other and not influencing each other, but a combination of these features has synergistically advantageous interaction of which could not be foreseen in advance, and the combination of which is also not to be regarded as suggested by the prior art.
	In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, WO ‘778 electrolytically colors a porous anodic oxide film with nickel and tin where CN ‘999 teaches a method of electrolytically coloring a porous anodic oxide film in a 

liquid comprising NiSO4 and SnSO4 where JP ‘436 teaches that colored coatings have a thickness of ~9 µ. It is deemed that a combination of these features has a synergistic interaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        July 7, 2021